Citation Nr: 1028692	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  08-22 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New 
York


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
associated with a private hospitalization on June 21, 2007.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1968 to February 
1970. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from the Fee Processing Center (FPC) of the Department 
of Veterans Affairs Medical Center (VAMC) in Canandaigua, New 
York, which denied entitlement to reimbursement or payment of the 
expenses incurred in connection with services rendered at St. 
Joseph Hospital in June 2007.

The Board remanded this case for further development in February 
2010 and it has now been returned.  


FINDINGS OF FACT

1.  The Veteran has a service-connected disability total and 
permanent in nature.  

2.  The Veteran received private emergency treatment at St. 
Joseph's Hospital on June 21, 2007 for chest pains; it was not 
authorized in advance by VA. 

3.  The treatment was for a medical emergency based on the 
Veteran's perception.

4.  A VA facility was not feasibly available on June 21, 2007.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria 
for payment or reimbursement for medical services provided by St. 
Joseph's Hospital on June 21, 2007, have been met.  38 U.S.C.A. 
§§ 1728, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
17.120, 17.121 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, the admission of a Veteran to a non-VA hospital at VA 
expense must be authorized in advance.  See 38 C.F.R. § 17.54.  
Nevertheless, under 38 U.S.C.A. § 1728 (2009):

(a) The Secretary shall, under such regulations as the Secretary 
prescribes, reimburse veterans eligible for hospital care or 
medical services under this chapter for the customary and usual 
charges of emergency treatment (including travel and incidental 
expenses under the terms and conditions set forth in section 111 
of this title) for which such veterans have made payment, from 
sources other than the Department, where such emergency treatment 
was rendered to such veterans in need thereof for any of the 
following:

      (1) An adjudicated service-connected disability. 

(2) A non-service-connected disability associated with and 
held to be aggravating a service-connected disability. 

(3) Any disability of a veteran if the veteran has a total 
disability permanent in nature from a service-connected 
disability. 

      (4) Any illness, injury, or dental condition of a veteran 
who-- 

(A) is a participant in a vocational rehabilitation 
program (as defined in section 3101(9) of this title); 
and 

(B) is medically determined to have been in need of 
care or treatment to make possible the veteran's 
entrance into a course of training, or prevent 
interruption of a course of training, or hasten the 
return to a course of training which was interrupted 
because of such illness, injury, or dental condition. 

(b) In any case where reimbursement would be in order under 
subsection (a) of this section, the Secretary may, in lieu of 
reimbursing such veteran, make payment of the reasonable value of 
emergency treatment directly--

(1) to the hospital or other health facility furnishing the 
emergency treatment; or 

(2) to the person or organization making such expenditure 
on behalf of such veteran. 

(c) In this section, the term "emergency treatment" has the 
meaning given such term in section 1725(f)(1) of this title.

38 U.S.C.A. § 1725(f)(1) states that:

(1) The term "emergency treatment" means medical 
care or services furnished, in the judgment of the 
Secretary-- 

(A)	when Department or other Federal facilities 
are not feasibly available and an attempt to 
use them beforehand would not be reasonable; 

(B) when such care or services are rendered in a 
medical emergency of such nature that a prudent 
layperson reasonably expects that delay in 
seeking immediate medical attention would be 
hazardous to life or health;

Under current 38 C.F.R. § 17.120 (quoted below), the VA may 
reimburse Veterans for unauthorized medical expenses incurred in 
non-VA facilities where:

(a)  For Veterans with service-connected disabilities.  Care or 
services not previously authorized were rendered to a Veteran in 
need of such care or services:  (1) For an adjudicated service-
connected disability;  (2) For nonservice-connected disabilities 
associated with and held to be aggravating an adjudicated 
service-connected disability;  (3) For any disability of a 
Veteran who has a total disability permanent in nature resulting 
from a service-connected disability (does not apply outside of 
the States, Territories, and possessions of the United States, 
the District of Columbia, and the Commonwealth of Puerto Rico);  
(4) For any illness, injury or dental condition in the case of a 
Veteran who is participating in a rehabilitation program under 38 
U.S.C. ch. 31 and who is medically determined to be in need of 
hospital care or medical services for any of the reasons 
enumerated in § 17.48(j); and

(b)  In a medical emergency.  Care and services not previously 
authorized were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; and

(c)  When Federal facilities are unavailable.  VA or other 
Federal facilities were not feasibly available, and an attempt to 
use them beforehand or obtain prior VA authorization for the 
services required would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been refused.

All three statutory requirements (a, b, and c) must be met before 
the reimbursement may be authorized.  Zimick v. West, 11 Vet. 
App. 45, 49 (1998); see Hayes v. Brown, 6 Vet. App. 66, 68 
(1993).

VA recently proposed a change to 38 C.F.R. §17.120 in order to 
get it in compliance with 38 U.S.C.A. § 1728.  The proposed rule 
states:

We propose to revise § 17.120(b) to replace the former 
standard for determining the existence of a medical 
emergency with the "prudent layperson" standard. Section 
402(b)(3) added a new paragraph (c) to section 1728, which 
states that the term "emergency treatment," for the 
purposes of section 1728, "has the meaning given such term 
in [38 U.S.C.] 1725(f)(1)." Under section 1725(f)(1)(B), 
emergency treatment means medical care furnished "in a 
medical emergency of such nature that a prudent layperson 
reasonably expects that delay in seeking immediate medical 
attention would be hazardous to life or health." In 
addition, we propose to add clarifying language regarding 
the "prudent layperson standard" derived from current 38 
CFR 17.1002(b), the regulation that implements section 
1725(f)(1), which, again, is now the statutory authority 
for the definition of "emergency treatment" for both 
nonservice-connected and service-connected eligible 
veterans.  

75 Fed. Reg. 33,216-01 (June 11, 2010).   

The actual proposed text reads as follows:

38 CFR § 17.120  Payment or reimbursement for emergency 
treatment furnished by non-VA providers to certain veterans 
with service-connected disabilities.

      * * * * * 
(a) For veterans with service connected disabilities. 
Emergency treatment not previously authorized was rendered 
to a veteran in need of such emergency treatment:
      * * * * * 
(b) In a medical emergency. Emergency treatment, not 
previously authorized, including ambulance services, was 
rendered in a medical emergency of such nature that a 
prudent layperson would have reasonably expected that delay 
in seeking immediate medical attention would have been 
hazardous to life or health (this standard is met by an 
emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) 
that a prudent layperson who possesses an average knowledge 
of health and medicine could reasonably expect the absence 
of immediate medical attention to result in placing the 
health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of 
any bodily organ or part);

75 Fed. Reg. 33,216-01 (June 11, 2010).   

Payment or reimbursement for emergency services for nonservice-
connected conditions in non-VA facilities may also be authorized 
under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000 - 1008 (2009).  
Section 1725 was enacted as part of the Veterans Millennium 
Health Care and Benefits Act, Pub. L. No. 106-117, 113 Stat. 1553 
(1999).  To be eligible for reimbursement under this Act the 
Veteran has to satisfy many conditions, including paragraph (i):

(i)  The Veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of Veterans, primarily those 
who receive emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002.

A claimant for payment or reimbursement under 38 U.S.C.A. § 1725 
must be the entity that furnished the treatment, the Veteran who 
paid for the treatment, or the person or organization that paid 
for such treatment on behalf of the Veteran.  38 C.F.R. § 
17.1004(a).  To obtain payment or reimbursement for emergency 
treatment under 38 U.S.C.A. § 1725, a claimant must submit to the 
VA medical facility of jurisdiction a completed standard billing 
form (such as UB92 or a HCFA 1500). 38 C.F.R. § 17.1004(b).

To receive payment or reimbursement for emergency services, a 
claimant must file a claim within 90 days after the latest of the 
following: (1) July 19, 2001; (2) the date that the Veteran was 
discharged from the facility that furnished the emergency 
treatment; (3) the date of death, but only if the death occurred 
during transportation to a facility for emergency treatment or if 
the death occurred during the stay in the facility that included 
the provision of the emergency treatment; or (4) the date the 
Veteran finally exhausted, without success, action to obtain 
payment or reimbursement for the treatment from a third party.  
38 C.F.R. § 17.1004(d).

History and Analysis

The Veteran seeks payment or reimbursement for expenses incurred 
at St. Joseph Hospital on June 21, 2007 for chest pains.  
Specifically, the Veteran claims that he thought he was in the 
process of having a heart attack and drove to the nearest 
hospital.  He indicated that he was attempting to drive to the VA 
in Buffalo and that as he started to get on Route 33, which he 
stated was a 50 plus mile area, he got bad pains and just went to 
St. Joseph's.  

The Board notes that the Veteran was granted TDIU in June 1997, 
with an effective date of March 10, 1994.  In this rating 
decision, the Buffalo VA Regional Office (RO) noted that since 
there was a possibility of improvement, the assigned evaluation 
was not considered permanent and was subject to a future review 
examination.  

Subsequently in July 2001, the Veteran's representative sent the 
RO a letter indicating that the Veteran needed a letter from VA 
stating that his current evaluation of 80 percent with individual 
unemployability was considered permanent and total.  This appears 
to be an informal claim for entitlement to a finding of 
permanency for his service-connected disabilities.  There is an 
undated letter in the claims file from the RO to the Veteran that 
states, "This is to certify that the records of the U.S. 
Department of Veterans Affairs (VA) show you are rated 80% 
disabled for service connected disabilities.  The record further 
shows that there are no further VA examinations scheduled for 
you, therefore, your disability is considered to be permanent in 
nature for VA purposes."  However, there were no rating decision 
or any other document located in the claims file that shows a 
formal finding of permanency for any of the Veteran's adjudicated 
disabilities, including his TDIU.  The RO appears to have sent 
the Veteran employment surveys in 2006, 2007 and 2008, asking if 
the Veteran had worked in the previous year.  The Veteran 
responded in the negative in each year.  Located in the claims 
folder is also an August 2007 letter from the Buffalo, New York 
VA Regional Office, indicating that the Veteran's award regarding 
unemployability benefits would remain unchanged.  

However, upon the Board's February 2010 remand, the Buffalo RO in 
June 2010 determined that the July 2001 letter from the Veteran's 
representative represented a pending unadjudicated claim and 
pointed toward its March 2010 rating decision that confirmed the 
Veteran was permanently and totally disabled.  

In the present case, the VAMC FPC has adjudicated the matter 
under only 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1004.  The claim 
for treatment expenses was denied because it was received past 
the 90 day filing, the Veteran had other recourse for payment 
(Medicare A & B) and that VA could not pay balances.  However, 
the Veteran is in receipt of a permanent total rating based upon 
individual unemployability (TDIU).  The Veteran meets the 
provisions of 38 U.S.C.A. § 1728 and so the Veteran is not 
eligible for payment of unauthorized medical expenses under 
38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1004.  Therefore, 
38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1004 do not apply.

Private treatment records reflect that on June 21, 2007, the 
Veteran presented with complaints of chest pain and he worried it 
was his heart.  Acuity was listed as urgent.  The Veteran 
described he had woken up with bad right-sided chest pain, which 
was why he had gone to the emergency room.  The closest VA 
facility was in Buffalo, which at the time of his increased chest 
pain the Veteran contends was perhaps 50 miles away from.  The 
Veteran contends in his submissions that he felt as though he was 
having a heart attack and so went to the nearest hospital.  

Based on the foregoing facts, the Board concludes, after 
resolving all reasonable doubt in favor of the Veteran, and 
viewing each of these circumstances through the Veteran's 
perception, that the Veteran's symptoms on June 21, 2007, 
constituted a medical emergency of such nature that a prudent 
layperson reasonably expects that delay in seeking immediate 
medical attention would be hazardous to life or health (the 
Veteran felt he was having a heart attack).  The Veteran has a 
total disability permanent in nature resulting from a service-
connected disability and was seeking treatment for another 
disability.  Lastly, the closest VA facility was 50 miles away, 
which the Board finds did not allow for a VA facility to be 
feasibly available.   

In short, the Veteran's status as having a total disability 
permanent in nature resulting from a service-connected disability 
seeking treatment for any disability, in combination with the 
reasonably perceived emergent circumstances and the geographic 
distance of the nearest VA facility, satisfies the conditions set 
forth in 38 U.S.C.A. § 1728 and proposed 38 C.F.R. § 17.120.  
Therefore, entitlement to payment or reimbursement of the 
unauthorized medical expenses is granted.

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits as provided for by the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  In light of the favorable determination contained 
herein, however, further development with regard to VA's duties 
to notify and assist would serve no useful purpose.  See Soyini 
v. Derwinski, 1 Vet. App. 540 (1991).


ORDER

Entitlement to payment or reimbursement of medical expenses 
associated with a private hospitalization on June 21, 2007 is 
granted.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


